t c memo united_states tax_court orlando j and christina e guerrero petitioners v commissioner of internal revenue respondent docket no filed date orlando j and christina e guerrero pro sese frederick j lockhart jr for respondent memorandum findings_of_fact and opinion marvel judge on date respondent issued a notice of final_determination disallowing petitioners’ claim_for_abatement of interest accrued and assessed with respect to petitioners’ unpaid federal_income_tax liability for petitioners timely filed a petition under sec_6404 h contesting respondent’s determination the only issue for decision is whether respondent’s denial of petitioners’ claim_for_abatement of all interest accrued and assessed with respect to their tax_liability was an abuse_of_discretion findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts is incorporated herein by this reference petitioners resided in centennial colorado when the petition in this case was filed during petitioners withdrew a total of dollar_figure from two retirement plans dollar_figure from a pension_plan and dollar_figure from a sec_401 retirement_plan both maintained for the benefit of mrs guerrero at the time petitioners withdrew the funds mrs guerrero had yet to retire nor was she otherwise eligible to permanently withdraw funds from either plan without incurring a 10-percent additional tax for premature pension_plan distributions pursuant to sec_72 petitioners did not roll the withdrawn funds into an individual_retirement_account ira within days of the withdrawal dates 1unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure instead petitioners used a portion of the withdrawn funds to purchase a new home in denver colorado and invested the remainder in the stock market petitioners received a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc for each of the withdrawals both forms 1099-r listed the amount of the gross distribution in box as the taxable_amount in box 2a the total_distribution box in 2b was checked and the taxable_amount not determined box was left blank on both forms 1099-r petitioners filed a joint individual_income_tax_return for they reported total pension and annuity distributions of dollar_figure but they only reported dollar_figure of that amount as taxable_income petitioners also claimed an ira deduction of dollar_figure and a refund of dollar_figure petitioners testified that they had attached a note to their return requesting that the internal_revenue_service irs review their return correct any reporting errors and recalculate their tax_liability as necessary 2although the parties stipulated that petitioners reported dollar_figure as the amount of taxable_income petitioners’ tax_return shows this amount to be dollar_figure 3as of the date of trial respondent had not located the note and petitioners did not retain a copy of it on date respondent sent a letter to petitioners requesting an explanation of the ira deduction in an undated response mr guerrero conceded that the ira deduction was erroneous and he asked the irs to recalculate petitioners’ income_tax_liability the irs did so and sent petitioners a notice dated date advising them of their corrected income_tax_liability based on petitioners’ concession according to the notice petitioners had overpaid their corrected income_tax_liability for by dollar_figure which the irs refunded to them less than a year later on date respondent issued to petitioners a cp-2000 notice proposing further changes to their return as reflected on the notice respondent increased petitioners’ taxable pension and annuity income by dollar_figure the amount petitioners had asserted was not taxable on their original return the cp-2000 also made a computational adjustment decreasing petitioners’ personal exemptions determined that petitioners owed additional income_tax of dollar_figure proposed a 10-percent early withdrawal penalty pursuant to sec_72 of dollar_figure and an accuracy-related_penalty pursuant to sec_6662 of dollar_figure and determined that petitioners were liable for interest accrued through date pursuant to sec_6601 of dollar_figure on date respondent issued to petitioners a notice_of_deficiency for petitioners did not petition the tax_court in response to the notice_of_deficiency on date respondent assessed the income_tax deficiency penalties and interest against petitioners the unpaid tax_liability on date respondent mailed notices of intention to levy to petitioners in date petitioners filed an offer- in-compromise with respect to the unpaid tax_liability based on doubt as to liability on date respondent terminated his consideration of petitioners’ offer-in-compromise because petitioners did not submit information that had been requested months earlier on date respondent levied upon mr guerrero’s wages to satisfy the unpaid tax_liability that same day mr guerrero met with mr quinones an irs collection agent mr guerrero gave mr quinones a check for dollar_figure in part payment of petitioners’ unpaid tax_liability in exchange for a release of the levy and a commitment to enter into a payment plan for the unpaid balance mr quinones accepted the payment released the levy and created a payment plan for petitioners that required them to pay dollar_figure per month on date petitioners requested help from the irs taxpayer advocate’s office with respect to the abatement of assessed penalties and interest on date the taxpayer_advocate forwarded a form_843 claim_for_refund and request for abatement to the irs on petitioners’ behalf in the form_843 petitioners requested that respondent abate the accuracy-related_penalty and all interest accrued on their tax_liability respondent subsequently abated the accuracy-related_penalty and an addition_to_tax for failure to pay that had been assessed on date but denied petitioners’ request for interest abatement the request was denied on the ground that the record did not disclose any unreasonable error or delay in performance of a ministerial or managerial act by an officer_or_employee of the irs on date respondent issued a notice of final_determination to petitioners on date petitioners’ imperfect petition seeking review of respondent’s determination not to abate interest under sec_6404 was filed because the petition did not meet the requirements of rule b we ordered petitioners to file a proper amended petition by date on date petitioners’ amended petition was filed opinion under sec_6404 the commissioner may abate part or all of an assessment of interest on any deficiency or payment of income_tax to the extent that any unreasonable error or delay in payment is attributable to erroneous or dilatory performance of a ministerial or managerial act by an officer_or_employee of the irs a ministerial_act means a procedural or mechanical act that does not involve the exercise of judgment or discretion and occurs during the processing of a taxpayer’s case after all the prerequisites to the act such as conferences and review by supervisors have taken place see 113_tc_145 sec_301_6404-2 proced admin regs the mere passage of time does not establish error or delay in performing a ministerial_act see cosgriff v commissioner tcmemo_2000_241 citing lee v commissioner supra pincite a managerial act means an administrative act that involves a temporary or permanent loss of records or the exercise of judgment or discretion relating to personnel management during the processing of a taxpayer’s case sec_301_6404-2 proced admin regs in contrast a decision concerning the proper application of federal tax law or other applicable federal or state laws is not a ministerial or managerial act see sec_301_6404-2 proced admin regs when congress enacted sec_6404 it did not intend the provision to be used routinely to avoid payment of interest rather congress intended abatement of interest only where failure to do so would be widely perceived as grossly unfair h rept pincite 1986_3_cb_1 s rept pincite 1986_3_cb_1 sec_6404 affords a taxpayer relief only if no significant aspect of the error or delay can be attributed to the taxpayer and only after the commissioner has contacted the taxpayer in writing about the deficiency or payment in question see h rept supra pincite c b vol pincite this provision does not therefore permit the abatement of interest for the period of time between the date the taxpayer files a return and the date the irs commences an audit regardless of the length of that time period the commissioner’s authority to abate an assessment of interest involves the exercise of discretion and we must give due deference to the commissioner’s discretion 112_tc_19 91_tc_1079 in order to prevail petitioner must prove that the commissioner abused his discretion by exercising it arbitrarily capriciously or without sound basis in fact or law woodral v commissioner supra pincite mailman v commissioner supra pincite see also sec_6404 rule a we have jurisdiction to decide whether the commissioner abused his discretion under sec_6404 at trial petitioners disputed all interest accrued on their tax_liability sec_6404 requires a direct link between the error or delay and the specific time period during which interest accrued see braun v commissioner tcmemo_2005_221 a request demanding abatement of all interest charged does not satisfy the required link it merely represents a request for exemption from interest id see also donovan v commissioner tcmemo_2000_220 such a broad claim extends beyond the intention of the statute see h rept supra pincite c b vol pincite s rept supra pincite c b vol pincite respondent’s failure to abate interest based on petitioners’ blanket request was not an abuse_of_discretion see donovan v commissioner supra in their posttrial memorandum petitioners argue that interest should be abated because they requested the secretary to recalculate their income_tax_liability for and the secretary had all required forms and other information to do so accurately and promptly petitioners contend that the act of processing their return accurately was a ministerial_act we disagree the processing and evaluation of their income_tax return required the application of federal tax laws which was not a ministerial or managerial act in this case respondent did not learn that petitioners’ ira deduction was erroneous until after he had contacted petitioners and requested information concerning the deduction after petitioners conceded the deduction was erroneous respondent promptly recalculated petitioners’ income_tax_liability and notified them of the results less than year later respondent again contacted petitioners regarding their failure to treat the entire amount of the retirement distributions as taxable_income again respondent acted promptly to determine petitioners’ correct income_tax_liability and he issued a notice_of_deficiency reflecting his determination before the period of limitations for assessment provided by the internal_revenue_code had expired each of these adjustments required respondent to apply federal_income_tax law to facts that petitioners provided none of respondent’s adjustments to petitioners’ return constituted a ministerial or managerial act within the meaning of sec_6404 in this case it was petitioners’ own mistakes that caused the delay in correctly calculating petitioners’ income_tax_liability sec_6404 permits an abatement of interest only when the interest is not attributable to error or delay by the taxpayers moreover most of petitioners’ argument is directed to respondent’s perceived delay in identifying petitioners’ mistakes and correcting them however sec_6404 does not authorize the abatement of interest from the due_date of the return until the commissioner contacts a taxpayer in writing with respect to the deficiency in this case respondent did not contact petitioner in writing with respect to the income_tax deficiency until date respondent’s failure to abate interest from the date petitioners’ return was filed to date was not and under sec_6404 cannot be an abuse_of_discretion see sec_6404 donovan v commissioner supra h rept supra pincite c b vol pincite petitioners also argue that their incorrect reporting was attributable in part to erroneous advice they received from respondent’s agent however such advice whether accurate or not contains the legal or administrative judgment of the person giving the advice and is not a ministerial or managerial act see crawford v commissioner tcmemo_2002_10 sec_301 b proced admin regs respondent did not abuse his discretion by refusing to abate interest arguably attributable to his agent’s erroneous advice petitioners do not persuade us that respondent abused his discretion in refusing to abate interest after date when respondent sent petitioners his proposed changes to their return petitioners simply argue that had respondent acted more promptly in assessing their correct income_tax_liability petitioners would have paid it earlier and as a result they would not have incurred interest charges abatement of interest is not appropriate simply because a taxpayer might have made a tax payment sooner see braun v commissioner tcmemo_2005_221 respondent had determined 4petitioners claim that one of respondent’s employees informed petitioners over the telephone that they would not incur the 10-percent early withdrawal penalty pursuant to sec_72 on the funds used to build their house nor would they have to report those funds as taxable_income however the record suggests that petitioners may not have given the employee complete and accurate factual information regarding the house they were building or the source of the funds that petitioners owed approximately dollar_figure of additional tax as a result of their underreporting of mrs guerrero’s retirement_plan distributions petitioners presented no evidence that they would have paid their additional tax_liability sooner if respondent had notified them of it earlier in fact the record demonstrates the contrary petitioners received a notice_of_deficiency dated date but they did not make any substantial payment toward the deficiency until respondent levied upon mr guerrero’s wages in date a careful review of the record in this case fails to disclose any erroneous or dilatory performance of a ministerial or managerial act by an officer_or_employee of respondent with respect to petitioners’ return consequently we hold that respondent’s determination denying petitioners’ claim_for_abatement of all interest accrued with respect to petitioners’ income_tax deficiency was not an abuse_of_discretion to reflect all of the above decision will be entered for respondent
